Citation Nr: 0928198	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions issued in April 2005 and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The Board notes that an unappealed December 1968 rating 
decision denied service connection for a psychiatric disorder 
involving anxiety reaction, chronic, mild.  In September 
2004, the Veteran submitted another claim seeking service 
connection for a psychiatric disorder, to include PTSD.  
Therefore, the Board must adjudicate whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychiatric disorder other than PTSD, as 
well as the claim for service connection for PTSD.  See Boggs 
v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (holding 
that claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims); 
but see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam) (finding that where a Veteran's claim "identifies 
PTSD without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed" by the 
evidence of record)


FINDINGS OF FACT

1.  An unappealed December 1968 rating decision denied 
service connection for a psychiatric disorder involving 
anxiety reaction, chronic, mild, on the basis that this 
disorder was not related to the Veteran's military service.  

2.  The additional evidence received since the December 1968 
rating decision now includes a medical opinion that the 
Veteran's psychiatric disorder, variously diagnosed, is 
related to his military service.  

3.  It is at least as likely as not that the Veteran has a 
psychiatric disorder, to include PTSD, as a result of 
service. 


CONCLUSIONS OF LAW

1.  The unappealed December 1968 rating decision that denied 
service connection for psychiatric disorder involving anxiety 
reaction, chronic, mild, is final. 38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  However, there is new and material evidence since that 
decision to reopen the claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West Supp. 2005); 
38 C.F.R §§ 3.102, 3.156, 3.159 (2008).

3.  Resolving all reasonable doubt in his favor, the Veteran 
has a psychiatric disorder, to include PTSD, that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a 
Claim for Service Connection for a 
Psychiatric Disorder Other than PTSD

The Veteran is ultimately seeking service connection for a 
psychiatric disorder other than PTSD.  However, the Board 
must first determine whether new and material evidence 
has been submitted since an unappealed, and therefore final 
and binding, December 1968 rating decision which denied 
service connection for anxiety reaction, chronic, mild.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Service connection is granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, the Veteran initially filed a claim for service 
connection for a psychiatric disorder in July 1968.  In 
December 1968, the RO denied his claim on the basis that the 
service treatment records made no reference to psychiatric 
problems.  These records do show that in March 1967 he 
accidentally blew off his right index and ring fingers while 
cleaning his rifle; however, no psychiatric problems were 
reported following this traumatic injury.  The RO also 
pointed out that an October 1968 VA examination report listed 
a diagnosis of anxiety reaction, chronic, mild, but did not 
attribute this disorder to service.  Thus, service connection 
was denied for a psychiatric disorder based on the lack of 
medical nexus opinion.
 
The RO notified the Veteran of that decision and of his 
appellate rights in a letter dated in December 1968.  But 
since he made no attempt to appeal that decision within one 
year of being notified of it, that decision became final and 
binding on him based on the evidence then of record and is 
not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In September 2004, the Veteran filed a petition to reopen 
this claim.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Therefore, the Board must determine whether new and material 
evidence has been submitted since the final December 1968 
rating decision to reopen the claim.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003). 

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring the 
duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Since the final December 1968 rating decision, the Veteran 
has submitted various VA and private medical records showing 
treatment for a psychiatric disorder, variously diagnosed as 
dysthymic disorder, depressive disorder (not otherwise 
specified, anxiety disorder (not otherwise specified), and 
anxiety reaction.  In a December 2005 letter, S.S., M.D., 
opined that the "onset of his [the Veteran's] psychiatric 
condition was during time of his service in armed forces."  

Dr. S.S.'s letter is new since it clearly did not exist at 
the time of the final December 1968 rating decision.  And 
since Dr. S.S. attributed the Veteran's psychiatric disorder 
to his military service, his letter is also material to the 
central issue in this case, since the case was denied in 
December 1968 based on the lack of a medical nexus opinion.  
See Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim).  

Inasmuch as there is new and material evidence, the claim for 
service connection for a psychiatric disorder is reopened.  
Having reopened the claim, the next question is whether the 
Board is permitted to conduct a de novo review at this time.  
In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that before 
the Board can address a question that has not been decided by 
the RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing and, if not, whether the veteran is prejudiced 
thereby.  Since the Board finds below that service connection 
for a psychiatric disorder, to include PTSD, there is no 
prejudice to the veteran in adjudicating this claim on the 
merits because his claim is being granted, regardless.

II.  Service Connection for a Psychiatric Disorder, to 
Include PTSD

After carefully reviewing the evidence of record, the Board 
finds that the evidence supports a finding that the Veteran 
has a psychiatric disorder, to include PTSD, as a result of 
service.  With respect to his psychiatric disorder other than 
PTSD, the fact that the Veteran first filed a claim shortly 
after his separation from active duty, and that Dr. S.S. 
concluded that his current psychiatric disorder is related to 
service provides highly probative evidence in support of the 
claim.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).

The Board also finds that the Veteran's service-connected 
psychiatric disorder includes PTSD.  Service connection for 
PTSD is a specific kind of claim and requires the following 
three elements: [1] a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), [2] 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and [3] medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2008).  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it 
is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  No further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f)(1).

In this case, the Veteran's DD Form 214 confirms that he was 
awarded the Purple Heart Medal and the Combat Infantryman 
Badge, both of which are awarded to Veterans who participated 
in combat with an enemy force.  Thus, no further 
developmental or corroborative evidence is necessary to 
verify the element of an in-service stressor.  Thus, 
resolution of this appeal turns on whether he has a diagnosis 
of PTSD, and, if so, whether it is related to his combat 
experience in service. 

The RO determined that the Veteran does not have PTSD based 
on a March 2005 VA examination report in which a VA 
psychologist concluded that the Veteran does not meet the 
criteria for PTSD.  The RO correctly attached significant 
probative value to the VA psychologist's opinion, since it 
was based on a review of the claims file and findings from 
MMPI-2 testing.  In other words, the VA psychologist applied 
valid medical principles to the facts of this case.  See 
Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  

However, several health care professionals - including Dr. 
SS; A.B., D.O.; and several VA nurses - have diagnosed with 
the Veteran with PTSD based on his Vietnam service.  Although 
none of these opinions includes supporting rationale, the 
fact that three different health care professionals 
determined that the Veteran's psychiatric disorder includes 
PTSD is significant.  In other words, the issue of whether 
the Veteran's has a diagnosis of PTSD is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  

In these situations, the Veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran has PTSD 
that was incurred in service.  38 C.F.R. § 3.102.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue).  As such, the Board will grant 
this appeal.

There is one final point worth mentioning.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties to notify and assist the Veteran with 
his claim pursuant to the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100 et seq.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Even were the Board to 
assume for the sake of argument there has not been VCAA 
compliance, this is inconsequential because the Veteran is 
still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  
38 C.F.R. § 20.1102.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


